                 Case 1:12-cv-02274-AT-HBP Document 418 Filed 06/01/20 Page 1 of 2




                                                                                                     

                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                               DAVID COOPER
Corporation Counsel                             100 CHURCH STREET                                            Senior Counsel
                                                NEW YORK, NY 10007                                   phone: (212) 356-2579
                                                                                                        fax: (212) 356-3509
                                                                                               email: dcooper@law.nyc.gov


                                                                     May 29, 2020

        VIA ECF
        Honorable Analisa Torres
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007


                       Re:     David Floyd, et al. v. City of New York, 08 Civ. 1034 (AT)
                               Kelton Davis, et al. v. City of New York, 10 Civ. 699 (AT)
                               Jaenean Ligon, et al. v. City of New York, 12 Civ. 2274 (AT)

        Your Honor:

                       I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, and one of the attorneys assigned to the above-referenced matter on
        behalf of defendant City of New York (“City”). The City writes to seek a modification of the
        briefing schedule on the Floyd and Davis Plaintiffs’ proposed order to show cause in connection
        with the above-referenced cases.

                        By way of background, the Floyd and Davis Plaintiffs’ filed their proposed order
        to show cause with supporting declaration, eight exhibits, and a memorandum of law on May 26,
        2020. See Dkt. Entry Nos. 759-761. On that same date, the Court ordered the City to respond to
        the Floyd and Davis Plaintiffs’ proposed order to show cause by June 2, 2020. See Dkt. Entry
        No. 762. Yesterday, the Ligon Plaintiffs informed the City that they will be filing a motion
        related to the Floyd and Davis Plaintiffs’ proposed order to show cause early next week. Based
        on the briefing schedule that the Ligon Plaintiffs and the City have agreed to, the Ligon Plaintiffs
        would file their motion on June 2nd and the City would respond to the Ligon Plaintiffs’ motion by
        June 8, 2020.

                        Thus, the City respectfully seeks modification of the Court’s prior order setting
        forth a briefing schedule, taking into account the related anticipated Ligon Plaintiffs’ motion as
        well, so that the City can respond to these two related applications in a single filing. The City
        sought the consent of the Floyd or Davis Plaintiffs earlier today but have not yet heard from
             Case 1:12-cv-02274-AT-HBP Document 418 Filed 06/01/20 Page 2 of 2



      them, but wanted to file this request at least 48 hours before the scheduled deadline, in
      accordance with Your Honor’s Individual Practices in Civil Cases.

                   Accordingly, the City respectfully requests until June 8, 2020 to respond to the
      Floyd and Davis Plaintiffs’ proposed order to show cause and the Ligon related motion.

                     Thank you for your time and consideration.

                                                                   Respectfully submitted,



                                                                   David Cooper /s/
                                                                   DAVID COOPER
                                                                   Senior Counsel
                                                                   New York City Law Department


      cc:     VIA ECF
              All Parties on Record




*5$17(' %\ -XQH   'HIHQGDQW VKDOO ILOH LWV UHVSRQVH WR WKH )OR\G 'DYLV
DQG /LJRQ 3ODLQWLIIV VXEPLVVLRQV

,W LV IXUWKHU 25'(5(' WKDW WKH GHDGOLQH IRU WKH 0RQLWRU WR ILOH D UHVSRQVH LV
(;7(1'(' WR -XQH  

62 25'(5('

'DWHG -XQH  
       1HZ <RUN 1HZ <RUN
